DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The IDS filed on March 23 2020, August 11 2020, May 26 2022, and October 11 2022 have been considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Maeda et al. (US 2002/0068783) 
For claims 1 and 9:  Maeda discloses for an electrode for a non-aqueous electrolyte secondary battery an electrode mixture layer including a polymer dispersion as a binder. (Maeda in [0001])  The electrode mixture layer is for either of a positive electrode or negative electrode. ([0055])  Thus, a negative electrode includes, as the binder, a polymer comprising an acrylate monomer, inter alia ([0017]), and a methacrylate monomer, inter alia ([0018]), which correspond to the claimed constituent unit A represented by formula (1) and constituent unit B represented by formula (2).  Maeda exemplifies a binder comprising 10 parts by weight of methyl methacrylate, 30 parts by weight of n-butyl acrylate, and 5 parts by weight of acrylic acid as the monomer components. (Example 11 in [0118])  Methyl methacrylate is a constituent unit A of formula (1) where R1 is methyl which is a straight chain alkyl group containing 1 carbon, butyl acrylate is a constituent unit B of formula (2) where R1 is butyl which is a straight chain alkyl group containing 4 carbons, and recognizing that constituent unit C of formula (3) is acrylic acid monomer where M is H, Maeda thus teaches a binder which includes a polymer comprising formulas (1), (2) and (3) as constituents.  As to a molar ratio of constituent A to constituent B being from 0.2 to 1.8, 10 parts by weight of methyl methacrylate (100.1 g/mol) and 30 parts by weight of n-butyl acrylate (128.2 g/mol) converts to a molar ratio of 0.43, which is within the claimed range.1   The negative electrode includes composite metallic oxides, inter alia, as the active material. ([0039-0043])
	For claim 2:  A molar ratio of the constituent unit C to a total molar amount of the constituent units A, B, and C of the polymer is 0.17, which is within the claimed range.2

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 5-6 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Maeda et al. (US 2002/0068783) as applied for claim 1. 
The teachings of Maeda are discussed above.
 	As to a glass transition temperature (Tg) of the polymer being from -40 to 30º C (claim 5) and as to the polymer having a swelling scale factor of from 1.9 to 40 (claim 6), it would naturally flow for the polymer of Maeda to have the claimed grass transition temperature and swelling scale factor, inherently, absent of a showing by applicant that the claimed invention distinguishes over the reference.  In re Best, 195 USPQ at 433, footnote 4 (CCPA 1977) and In re Spada, 15 USPQ 2d 1655 (Fed. Cir. 1990)  As Maeda teaches the same polymer as disclosed and claimed, it is asserted that these physical properties are inherent. (MPEP 2112.01)  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433.re

Claim 8 is rejected under 35 U.S.C. 103 as obvious over Maeda et al. (US 2002/0068783) as applied for claim 1.
The teachings of Maeda are discussed above.
As to a contained amount of the polymer in the negative electrode mixture layer being from 0.3 to 2 parts by weight relative to 100 parts by weight of the negative electrode active material, Maeda discloses a preferred ratio of 15 to 100 times an amount of active material as the amount of the polymer by weight (Maeda in [0049]) which equates to 0.99 to 6.25 parts by weight, which overlaps with the claimed range so that Maeda teaches or at least suggests the claimed range.3  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Maeda et al. (US 2002/0068783) as applied for claim 1, in view of Hiraishi et al. (US 2020/0381734)
The teachings of Maeda are discussed above.
Maeda does not explicitly teach an amount of surfactant having a molecular weight of less than 5000 being contained in the negative electrode mixture layer at less than 10 ppm.  However, Hiraishi in the same field of endeavor discloses a surfactant in an electrode as substantially 0% (Hiraishi in [0014], [0101]), which is considered to teach or at least suggest less than 10 ppm.  The skilled artisan would find obvious to modify Maeda so an amount of surfactant is less than 10 ppm.  The motivation for such a modification is to obtain good binding properties, ion permeability, and an improvement in battery characteristics when there is substantially no surfactant. (Hiraishi in [0093], [0117], Abstract)

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Maeda et al. (US 2002/0068783) as applied for claim 1, in view of Jeong et al. (US 2015/0118556)
The teachings of Maeda are discussed above.
Maeda does not explicitly teach the M in the constituent unit C of the polymer as Li.  However, Jeong in the same field of endeavor discloses a lithium acrylate monomer. (Jeong in [0063-0068]). The skilled artisan would find obvious to modify Maeda so that M in the constituent unit C of the polymer is Li.  The motivation for such a modification is to obtain a binder composition having excellent dispersibility, stability, and coating properties and improve charge and discharge efficiency and cycle-life characteristics of a rechargeable lithium battery which includes the binder composition. (Jeong in [0063], [0072])

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Maeda et al. (US 2002/0068783) as applied for claim 1, in view of Loveridge et al. (US 2012/0094178)
The teachings of Maeda are discussed above.
Maeda does not explicitly teach a porosity of the negative electrode mixture layer being from 40 to 60%.  However, Loveridge in the same field of endeavor discloses a porosity of an electrode to have a porosity of at least 30% and no more than 60%. (Loveridge in [0120-0122])  As the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  The skilled artisan would find obvious to modify Maeda so that the negative electrode mixture layer has a porosity within the claimed range.  The motivation for such a modification is to provide for spaces into which the liquid electrolyte can permeate, provide room into which the electroactive material can expand during the charging phase and generally increase the active surface area of the electrode. (Loveridge in [0121])

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIAN ANTHONY whose telephone number is (571) 272-1289 and email is julian.anthony@uspto.gov.  The examiner can normally be reached on Monday to Friday from 9:30am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly, can be reached on (571) 272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Julian Anthony/Examiner, Art Unit 1722            

/ANCA EOFF/Primary Examiner, Art Unit 1722                                                                                                                                                                                                                                                                                                                                                                                                    

	



    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Calculated as (0.10 mol A/0.23 mol B) = 0.43.
        2 Calculated as (0.069 mol C)/(0.10+0.23+0.069) mol ABC = 0.17.
        3 Calculated as 100x+x=100 so x=0.99, 15x+x=100 so x=6.25.